DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2015are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an accessory apparatus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites the limitation "the plurality of image forming units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 15 recites the limitation "the accessory apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

  	Claims 11-20 are rejected as dependent upon claim 10.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20100231784 A1).
Regarding claim 1, Lee discloses (see Fig. 1) An optical system for converting light from an object into parallel light (see paragraph [0044]), and guiding the parallel light to a plurality of image forming units each configured to form an image of the object (see paragraph [0044]), the optical system comprising: 

wherein the first lens unit and the second lens unit are disposed at a widest interval in the optical system (as shown in Fig. 1 G1 and G3 at widest position), and
 wherein the first lens unit consists of at least one positive lens (lenses 1 and 2 are positive) and at least one negative lens (lens 3 is negative) that are disposed in order from the object side (as illustrated in Fig. 1).

Regarding claim 2, Lee further discloses (see Fig. 1) the second lens unit (G3) consists of at least one negative lens (as illustrated in Fig. 1 lens 9, 10 and 12 are negative)  and at least one positive lens (lens 13) is positive that are disposed in order from the object side (as illustrated in Fig. 1).

Regarding claim 3, Lee further discloses (see Fig. 1) in the first lens unit, the following conditional expression is satisfied:
−4.0<F1p/F1n<−0.2, 
where a combined focal length of the at least one positive lens is denoted by F1p (focal length of lens 1 is calculated based on data from first embodiment data is 196.0393), and a combined focal length of the at least one negative lens is denoted by F1n (focal length of lens 3 is calculated based on data from first embodiment data is -322.9498 and value of F1p/F1n= -0.60703 and satisfies the condition).

Regarding claim 5, Lee further discloses (see Fig. 1) the following conditional expression is satisfied:
0.5<F/F2<3.5, 
where a focal length of the optical system is denoted by F, and a focal length of the second lens unit is denoted by F2 (see claim 5 provides 0.6<F3/F<0.9 which is 1.111<F/F3 which is same as F/F2<1.666 which is within range of limitation).

Regarding claim 6, Lee further discloses (see Fig. 1) the first lens unit (G1) consists of a positive lens (1) and a negative lens (3) that are disposed in order from the object side.

Regarding claim 7, Lee further discloses (see Fig. 1) the second lens unit (G3) consists of a negative lens (9 or 10) and a positive lens (13) that are disposed in order from the object side.

Regarding claim 8, Lee further discloses (see Fig. 1) the second lens unit (G3) consists of a negative lens (9 or 10), a positive lens (11), and a positive lens (13) that are disposed in order from the object side.

Regarding claim 10, Lee further discloses (see Fig. 1 and Fig. 4) An image forming optical system (camera as in Fig. 4) comprising: the optical system according to claim 1; and the plurality of image forming units (see paragraph [0061] discloses full .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (20100231784 A1) in view of Konno et al. (20060017834 A1).

Regarding claim 11, Lee discloses (see Fig. 1 and Fig. 4) the image forming optical system as in claim 10 except the plurality of image forming units includes first and second filters having mutually different transmission characteristics.
Konno et al. discloses (see Fig. 1) the image forming optical system (camera with optical system 103) having the plurality of image forming units includes first and second filters having mutually different transmission characteristics (105, see paragraph [0060] discloses CCD with color filters for red, green, and blue colors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to plurality of image sensor with plurality of 

Regarding claim 12, Lee in view of Konno et al. further discloses (see Fig. 1b, and Fig. 11 of Konno et al.) further comprising an optical unit  (107) that is disposed closer to an object than the optical system, and configured to form an intermediate image of an object (Fig. 11 indicates an intermediate image if formed where aperture ST placed.

Regarding claim 13, Lee in view of Konno et al.  further discloses (see Fig. 1 and Fig. 4 of Lee) the image forming optical system according to claim 10 (111); and an image sensor (112) configured to receive light from the image forming optical system.

Regarding claim 14, Lee in view of Konno et al.  further discloses (see Fig. 1 and Fig. 4 of Lee) the image sensor (112) is shared by the plurality of lens units (G1-G3).

Regarding claim 15, Lee in view of Konno et al.  further discloses (see Fig. 1 and Fig. 4 of Lee)  An accessory apparatus comprising: the image forming optical system according to claim 10; and wherein the accessory apparatus is capable of being attached to and detached from an imaging apparatus (see paragraph [0084] discloses “The telephoto lens system according to the current embodiment of the present 

it has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Regarding claim 16-20, Lee in view of Konno et al.  further discloses (see Fig. 1 and Fig. 4 of Lee)  An accessory apparatus attachable to an imaging apparatus (see paragraph [0084] discloses “The telephoto lens system according to the current embodiment of the present invention may be used in digital still cameras that use a solid-state image sensing device such as a CCD or a CMOS or in photographing devices such as video cameras and portable terminal devices” inherently having an accessory port and inherently teaching limitations of claims 16-20.

Allowable Subject Matter
	As to claims 4, although the prior art teaches examples of optical systems having at least two lens groups, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, specific to optical system satisfies the expression _17<F/Fa<-1.2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 9 is allowed.
 The following is an examiner’s statement of reasons for allowance: 
	the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of independent claim(s) 9, specific to optical system satisfies the expression -17<F/Fa<-1.2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (4368956) discloses optical system conforming air gap expression for different set of lenses, Sato (4324458) discloses two lens group with expression with different range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 24, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872